Citation Nr: 0605994	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a psychotic disorder.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine with lumbar strain, and arthritis of the elbows, 
hands and knees.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to an increased evaluation for residuals of a 
left inguinal hernia, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1973.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, for additional development.  The case is 
now before the Board for final appellate consideration.

During the pendency of the appeal, the RO found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a psychiatric disorder, and denied the 
claim on the merits after de novo review.  The Board notes 
that irrespective of this RO determination reopening the 
appellant's claim, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo 
the reopened claim, the appellant is not prejudiced by the 
Board's own de novo adjudication at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In January 1994, the RO denied the veteran's claim for 
service connection for residuals of hepatitis C.

3.  The evidence associated with the claims folder since the 
January 1994 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of hepatitis C.

4.  In February 1993 and April 1994, the RO denied the 
veteran's claims for service connection for schizophrenia and 
a bipolar disorder, and PTSD, respectively.  

5.  The evidence associated with the claims folder since the 
February 1993 and April 1994 rating decisions, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for residuals of a psychiatric disorder, 
to include PTSD and a psychotic disorder.  

6.  The preponderance of the competent medical evidence 
indicates that the veteran's PTSD and psychotic disorder are 
not related to his service, and may not be so presumed.  

7.  The preponderance of the competent medical evidence 
indicates that the veteran does not currently have arthritis 
of the elbows, hands or knees; and that his arthritis of the 
lumbar spine and lumbar strain are not related to service and 
may not be so presumed.  

8.  The preponderance of the competent medical evidence 
indicates that the veteran does not currently have a seizure 
disorder.  

9.  The competent medical evidence demonstrates that the 
veteran's residuals of a left inguinal hernia are not 
recurrent or unoperated, and do not result in significant 
symptoms or functional impairment.

10.  The competent medical evidence demonstrates that the 
veteran's dermatitis does not result in ulcerations, 
extensive exfoliation or crusting; systemic or nervous 
manifestations; exceptional repugnance; does not cover more 
than 40 percent of the veteran s body or exposed areas; and 
does not require systemic therapy. 

11.  The competent medical evidence demonstrates that the 
veteran's service-connected dermatitis and residuals of a 
left inguinal hernia are not sufficiently disabling as to 
preclude securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1994 rating 
decision is not new and material, and the veteran's claim for 
service connection for residuals of hepatitis C has not been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001).

2.  The evidence received since the February 1993 and April 
1004 rating decisions is new and material, and the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD and a psychotic disorder, is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2001).

3.  Service connection for a psychiatric disorder, to include 
PTSD and a psychotic disorder, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  Service connection for arthritis of the lumbar spine and 
lumbar strain, and arthritis of the elbows, hands and knees, 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

5.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

6.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
4.118, Diagnostic Code 7338 (2005).  

7.  The schedular criteria for an evaluation in excess of 30 
percent for dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(2005).  

8.  The requirements for TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2004; a 
rating decision in February 2000, a statement of the case in 
July 2000; and a supplemental statement of the case in March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


The Merits

As a general matter, the record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

New and Material Evidence

The January 1994, February 1993 and April 1994 rating 
decisions are final and are not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen the claims denied by these decisions, the 
veteran must present or secure new and material evidence with 
respect to the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Apeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001. As the veteran's 
claim was filed prior to that date, these changes are not 
applicable in this case.

Hepatitis C

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the January 1994 rating decision denying service 
connection for residuals of hepatitis C.  

The January 1994 rating decision was based on the veteran's 
service medical records and May 1993 VA hospital records.  
The decision noted that the veteran's service medical records 
were negative for complaints or treatment of hepatitis C, and 
the cited VA hospital records showed its onset during May 
1993. 

Since the January 1994 rating decision, the veteran has 
submitted a plethora of VA outpatient and hospital treatment 
records from several VA facilities.  These records show 
laboratory findings of hepatitis C but do not show any 
treatment for it.  An October 1999 VA general medical 
examination resulted in a pertinent impression of hepatitis C 
positive.  The examiner stated that because of the veteran's 
recent alcoholism, it was not possible to say on VA 
examination how much of the liver abnormality was due to 
hepatitis C and how much was due to alcohol.  Such 
determination could only be done by a liver biopsy or after a 
long period of abstention from alcohol.  

The veteran testified during a December 2001 hearing that he 
caught hepatitis B while working on mortuary duty, traveling 
from Vietnam to German with remains, during active duty.  He 
was hospitalized for that disease along with jaundice and 
pink eye in Frankfurt, Germany.  When discharged, the 
hepatitis B had become hepatitis C.  He stated that VA 
doctors had told him that the hepatitis C was related to this 
jaundice.  

The veteran's own assertions alleging a link between his 
service and his hepatitis C do not constitute new and 
material evidence.  The veteran's assertions as to mortuary 
duty from Vietnam to Germany are not supported by his service 
medical or personnel records.

Further, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or a recitation of treatment or 
opinion provided by a trained health-care provider.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his statements 
are not material to the critical issue in this case of 
whether his hepatitis C is related to his service.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  In general 
the veteran's assertions are redundant of his prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection hepatitis C, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Psychiatric Disorder, to include PTSD and a psychotic 
disorder

With respect to the veteran's appellant to reopen a claim for 
service connection for psychiatric disorder, the Board finds 
that he has submitted new and material evidence since the 
February 1993 and April 1994 rating decisions.  Thus, the 
claim is reopened.  

The February 1993 and April 1994 final rating decisions were 
based on the veteran's service medical records and some VA 
post-service treatment records.  The rating decisions denied 
service connection for a psychiatric disorder because 
schizophrenia was not shown during service or within an 
applicable presumptive period, and because a firm diagnosis 
of PTSD was not shown.  

Evidence received since the final rating decisions includes 
the report of a June 2004 VA psychiatric examination that 
includes a diagnosis of PTSD, chronic, and psychotic 
disorder, not otherwise specified.  The examiner stated that 
the veteran suffered from both PTSD and a psychotic disorder.  
The examiner noted that the veteran witnessed death, 
mutilation and disfigurement during his mortuary detail in 
the army and had suffered from psychotic symptoms, intrusive 
memories and recurrent nightmares since that time.  

The June 2004 VA medical opinion bears directly and 
substantially upon the veteran's claim for service connection 
for a psychiatric disorder.  It is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the service 
connection claim.  

In light of the foregoing, the veteran's claim for service 
connection for a psychiatric disorder is reopened; to this 
extent only, the appeal is granted.  


Service Connection 

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and psychosis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Psychiatric disorder, to include PTSD or a psychotic disorder

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria, (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD or a psychotic disorder.  The 
record shows that the veteran has a diagnosis of PTSD and 
psychosis, not otherwise specified.  There is no evidence, 
however, linking them to his service.  

The record does not show that the veteran was in combat and 
therefore corroboration of the claimed stressors is required.  
38 C.F.R. § 3.304(f).  In fact, there is no corroboration of 
his claimed stressors.  

He asserts that one stressor was witnessing a soldier in 
German drive a stolen tank into a building and fire a round 
that killed three people.  The veteran has not presents any 
information with which this stressor may be verified.  

Nor is there corroboration of the veteran's claimed mortuary 
duty, which he asserts included traveling to Vietnam to 
accompany remains back to Germany.  His service medical and 
personnel records are completely negative for any of evidence 
of the immunizations, flight physicals, temporary duty, or 
travel that such duty would have entailed.  As a result, the 
Board finds that the June 2004 opinion linking the veteran's 
PTSD and psychotic disorder to his inservice mortuary duty is 
not credible.  The opinion appears to be based on the 
veteran's own history, and indeed must be, as his records are 
negative for any evidence of the claimed mortuary duty.  As 
this opinion is based solely on a history provided by the 
veteran, it is not probative or material to the etiology of 
the claimed disability.  See Reonal v. Brown, 5 Vet.App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet.App. 474 (1993).

The record is otherwise negative for any competent medical 
evidence linking the veteran's current psychiatric disorder 
to his service on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309.  The veteran's service 
medical records show substance abuse and use of controlled 
substances.  They are negative for complaints, symptoms, 
findings or diagnoses relating to PTSD or a psychotic 
disorder.  A psychosis was not shown within one year of the 
veteran's separation from service.  As noted above, the 
veteran is a layperson, and thus his own assertions do not 
constitute competent medical evidence that his PTSD or 
psychotic disorder is a result of his active duty.  Espiritu, 
supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


Arthritis of lumbar spine with lumbar strain, and arthritis 
of 
the elbows, hands and knees.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for arthritis of the lumbar spine with lumbar 
strain, and arthritis of the elbows, hands and knees.  

The veteran's service medical records show that the veteran 
complained of back pain on several occasions.  No objective 
evidence was found and at one point the veteran's complaints 
were described as a somatoform disorder.  The veteran 
indicated arthritis at separation, but denied recurrent back 
pain and a trick or locked knee.  

There is no evidence of relevant findings or diagnoses within 
one year of service.  VA medical records show post-service 
complaints and treatment for the claimed conditions beginning 
in the 1990's.  

The Board finds that the report of the most recent VA 
orthopedic examination, conducted in June 2004, is competent 
medical evidence against the veteran's claim.  First, the 
report demonstrates that the veteran does not have arthritis 
of the elbows, hand or knees.  The pertinent impression was 
that examination of the elbows and hands were essentially 
within normal limits, with X-rays reported as normal.  The 
impression with respect to the knees was negative for 
arthritis.  In a conclusion, the examiner reiterated that 
there was no evidence of arthritis of the elbows or hands.

The Board finds that this VA examination report is probative 
evidence that the veteran does not have these claims 
conditions.  The opinion is based on a review of the 
veteran's medical records.  It is accompanied with references 
to current examination results as well as physical findings 
set forth in the medical record.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).

As the most recent VA examination found that there is no 
evidence of current arthritis of the elbows, hands or knees, 
service connection must be denied.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of 
proof of a present disability, there can be no valid claim.  
The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the June 2004 VA examination 
report provides an impression of lumbar strain, X-ray 
describes mild scoliosis.  The examiner referred to evidence 
in the record of current lumbar degenerative changes and 
spondylosis.  The examiner opined, however, that these 
degenerative changes were minor and compatible with the 
veteran's age and were likely not secondary to any service-
related process or event.  Thus, service connection on a 
direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.304.  

As there is no evidence of lumbar arthritis or lumbar strain 
within one year of service, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

As noted above, the veteran is a layperson, and thus his own 
assertions do not constitute competent medical evidence that 
his lumbar arthritis or lumbar strain are a result of his 
active duty.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


Seizure disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for seizures disorder.  

The veteran has related a head injury in Germany with no 
sequalae.  His service medical records are negative for a 
seizure disorder.  

The Board finds that the report of a June 2004 VA 
neurological examination is competent medical evidence 
against the veteran's claim.  The examiner reviewed the 
veteran's claims file and made reference to it.  She noted 
that there was very little information about seizures in the 
veteran's records.  It appeared that once the diagnosis was 
made, it kept reappearing despite lack of documentation.  She 
noted that other than a single instance in 1993, there was 
essentially no description of a seizure.  CT scans of the 
brain were normal in 1993 and 2002.  Nurse's notes pertaining 
to the 2002 incident suggest that although the veteran 
referred to a seizure, he was actually complaining of chest 
and back pain.  Currently, the veteran denied cranial nerves 
symptoms, focal weakness, persistent paresthesias, 
incontinence or incoordination.  

The examiner summarized that after reviewing the claims file, 
there was absolutely no description of a seizure in his 
multiple admissions other than a discharge summary in 1993 
saying he had a single withdrawal seizure.  The examiner 
opined that any seizures the veteran might have had were 
secondary to substance abuse and not from a primary seizure 
disorder.  He had a normal neurological examination, and 
normal imaging procedures in 1993 and 2002.  Furthermore, she 
did not think that this occurred during the service on active 
duty.  

The Board finds that this VA examination report is probative 
evidence that the veteran does not have the claimed 
conditions.  The opinion is based on a review of the 
veteran's medical records.  It is accompanied with references 
to current examination results as well as physical findings 
set forth in the medical record.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  Gabrielson, supra; 
Guerrieri, supra.

As the most recent VA examination found that there is no 
evidence of current seizure disorder, service connection must 
be denied.  Brammer, supra at 225.  

Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Residuals of a left inguinal hernia, currently
evaluated as 10 percent disabling

The veteran's disability is currently rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  This 
particular code was not amended by the changes to the 
schedular criteria for evaluating diseases of the digestive 
system that became effective in July 2001.  Such changes only 
addressed disabilities of the liver.

A 10 percent rating is assigned for postoperative residuals 
of a hernia that is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for small postoperative recurrent hernia, or an unoperated 
irremediable hernia, which is not well supported by a truss 
or is not readily reducible.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a left inguinal hernia.  There is no evidence 
that the veteran's residuals of a left inguinal hernia meet 
the criteria for a higher evaluation.  

The report of an October 1999 VA general medical examination 
provides that the veteran had inguinal scars.  The pertinent 
diagnosis was status-post inguinal hernia repairs.  

The report of a June 2004 VA examination for miscellaneous 
digestive conditions provides that the veteran's claims file 
was reviewed.  The veteran reported numbness and occasional 
pain in the groin area, with occasional discomfort on the 
post-surgical scar.  On examination, both inguinal areas 
revealed evidence of old surgery with resultant scars which 
were significantly faded at this time.  There was no 
recurrence of hernia.  The scar area and surrounding skin had 
mild local numbness without any evidence of other abnormal 
symptoms or residuals.  There was no significant pain or 
tenderness on palpation, and there was no recurrence of bulge 
or hernia in this area.  The veteran had no difficulty in 
using his lower extremities because of the scar and there was 
no evidence of any significant symptoms during these 
activities.  The diagnosis was well-healed inguinal scar on 
both inguinal areas which currently had significantly faded 
and caused no significant symptoms or functional disability.  

The report of a June 2004 VA examination of the skin (other 
than scars) provides that the discomfort at the veteran's 
inguinal hernia secondary to the hernia, surgery and his 
other chronic skin diseases were minimal at that time and did 
not significantly affect his functional activities.  

The Board recognizes that the veteran's residuals include 
post-operative scars.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
evidence demonstrates that the veteran's post-surgical scars 
result in no significant symptoms or functional disability.  
38 C.F.R. § 4.118 (prior to August 30, 2002); 38 C.F.R. § 
4.118 (2003).  Thus, as the veteran's scars do not warrant an 
increased evaluation under either set of criteria, the RO's 
failure to provide him the pertinent rating criteria is 
harmless error.

As the veteran is a layperson, he is also unqualified to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as one addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  Espiritu, supra.  As a result, the veteran's 
assertions do not constitute competent medical evidence that 
his service-connected residuals of a left inguinal hernia 
warrant the claimed higher evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

Dermatitis, currently evaluated as 30 percent disabling

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided the relevant portions 
of each set of criteria.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.

The veteran's disability is evaluated under Diagnostic Code 
7806, dermatitis or eczema.  Under the rating criteria 
applicable prior to August 30, 2002, eczema with exudation or 
itching, constant, extensive lesions, or marked 
disfigurement, warrants a 30 percent evaluation.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the condition is 
exceptionally repugnant.  Diagnostic Code 7806 (prior to 
August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7806, dermatitis or eczema should be rated depending upon the 
predominant disability as dermatitis or eczema; disfigurement 
of the head, face or neck; or scars.  In the present case, 
the veteran's predominant disability is dermatitis.  
Diagnostic Code 7806 provides that a 30 percent evaluation is 
warranted for dermatitis or eczema affecting more than 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or having required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.  Dermatitis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, warrants a 60 percent 
evaluation.  Diagnostic Code 7806 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
dermatitis under the old or the new criteria.  There is no 
competent medical evidence that the veteran's dermatitis 
meets the criteria for a higher evaluation.  

VA treatment records dated during the appeal period do not 
show entitlement to a higher evaluation.  They show that the 
veteran received prescriptions for topical ointments as an 
outpatient.  During a May 1998 VA hospitalization, he was 
treated with a cream for dermatitis of the upper and lower 
extremities.  

The report of a June 2004 VA examination for the skin (other 
than scars) also fails to support a higher evaluation.  The 
report provides that on examination the veteran had scattered 
impetigo-like skin lesions of various stages of healing noted 
on his forearms and a few on his mid thigh and buttock areas.  
The groin rash was more erythematous in appearance with a 
clear margin surrounding his rash area which appeared clearly 
caused by fungal infections.  This infection also tended to 
spread toward his scrotal skin near the affected fungal 
infections.  None of the skin lesions were significantly 
disfiguring or exceptionally repugnant conditions.  The 
diagnosis was chronic dermatophytosis affecting the groin 
area likely caused from tinea cruris infection.  His 
impetigo/follicular skin lesions on his forearms were likely 
to be caused from bacterial infections made worse at times in 
the presence of his diabetes mellitus.  The discomfort at his 
inguinal hernia secondary to the inguinal hernia, surgery and 
his other chronic skin diseases was minimal at this time.  In 
the examiner's medical opinion, it did not significantly 
affect the veteran's functional activities.  The skin 
condition, which affected about 5 percent of his total body 
surface when acute, could affect functionality at times 
during acute and active phases with local discomfort or local 
itching.  

Again, as a layperson, the veteran's assertions do not 
constitute competent medical evidence that his service-
connected dermatitis warrants the claimed higher evaluation.  
Espiritu, supra. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from securing and following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for TDIU.  Although there is evidence in the 
claims file that the veteran is unable to maintain 
substantially gainful employment, there is no evidence that 
such inability is the result of service-connected disability.  

The veteran's service-connected disabilities are dermatitis, 
evaluated as 30 percent disabling; and residuals of a left 
inguinal hernia repair, evaluated as 10 percent disabling.  
The combined evaluation is less than 70 percent.  
Accordingly, the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a).

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted. 38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
dermatitis or residuals of left inguinal hernia repair result 
in marked interference with employment beyond that 
contemplated by the rating schedule, or frequent periods of 
hospitalization that would render impractical the application 
of the rating schedule.

In this regard, the veteran has submitted no employment 
records demonstrating an inability to work due to service-
connected disability, or showing missed work due to doctors' 
appointments for treatment of service-connected disability.  

While there is no evidence that the veteran's service-
connected disabilities prevent employment, there is evidence 
that at least one non-service-connected disorder does so.  
The June 2004 VA psychiatric examination report relates that, 
due to the chronicity and severity of his psychiatric 
symptoms as well as his history of violent behavior, it was 
unlikely that the veteran would be able to maintain any 
meaningful employment.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether a 
service-connected disability renders him unemployable under 
VA criteria.  Espiritu, supra.  Thus, his own contentions do 
not constitute competent medical evidence that his service-
connected disabilities result in individual unemployability 
for VA purposes.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of hepatitis C is denied.

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
PTSD and a psychotic disorder, is reopened.

Service connection for a psychiatric disorder, to include 
PTSD and a psychotic disorder, is denied.

Service connection for arthritis of the lumbar spine with 
lumbar strain, and arthritis of the elbows, hands and knees 
is denied.

Service connection for a seizure disorder is denied.

An evaluation in excess of 10 percent for residuals of a left 
inguinal hernia is denied.

An evaluation in excess of 30 percent for dermatitis is 
denied.  

Entitlement to TDIU is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


